DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 11/09/21 has been entered in the case. Claims 1-19 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Applicant original elected Figs. 14A-14E, please see Restriction/Election Requirement 03/24/21; Response to Election/Restriction 05/18/21 and Non Final Rejection 07/12/21).  The elected Figs. 14A-14E describe a system includes a remote interface 1402, one reusable portion 1400, a second reusable portion 1406, at least one disposable portion 1408 and a charging station 1404 to charge the remote interface 1402 and/or to charge one or the two disposable portions 1400, 1406.  In other words, 
In other words, the original specification does not describe that the elected species Fig. 14A-14E include a pairing mode function in the charging device system. 
Therefore, claims 1 & 12 are failing to comply with the written description requirement.

2) Nowhere in the original specification describes the limitation that: when not in the pairing mode, the first medical device will communicate solely with the remote interface, as recited in claims 1 and 12.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the remote interface configured to provide a user interface for the first medical device and for the second medical device” in claims 1 and 12 is vague.  Examiner does not sure what does Applicant mean with respect to the limitation above. 

For examining purpose, Examiner interprets the limitation above that: the remote interface includes a user interface, i.e., input key, to transfer/receive date to/from the first and the second medical devices.

The limitation “wherein the remote interface and first medical device have a pairing mode whereby the remote interface and first medical device communicate with each other to pair, user confirmation of the pairing”  of claims 1 and 12 is vague.  It is unclear to Examiner that how does “user confirmation of the pairing”.  Does that mean that the user defines “confirmation of the pairing” by using her eyes for visually or the user acknowledges the two devices are paired when the two device are exchanged data? 

The limitation “where not in the pairing mode, the first medical device will communicate solely with the remote interface” of claims 1 and 12 is vague.  It is unclear to Examiner that if the two devices, e.g. the first medical device and the remote interface, are not in pairing (or the two devices are not in communicate to each other), how can possible that the first medical device will communicate solely with the remote interface?  Can Applicant provide an example?
Does Applicant mean that: when both devices finished in searching for pairing mode, then the first medical device will communicate solely with the remote interface? In addition, this limitation is as new matter situation, please see the rejection above.

In claim 12, the limitation “wherein the first medical device and the remote interface, wherein the remote interface and first medical device have a pairing mode...” in lines 7-8 is vague.  Examiner guesses that first the limitation “the first medical device and the remote interface” is repeated.  Therefore, the limitation “the first medical device and the remote interface” should be removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinke et al. (US 2011/0124996) in view of Yodfat et al. (US 2011/0106050), Bryant, Jr et al. (US 2009/0254037) and Yodfat et al. (US 2011/0009824).
Regarding claim 1, Reinke discloses a medical device system in Fig. 1 comprising: 
a first medical device (infusion pump 24); 
a second medical device 22a/22b; 
a remote interface 10 in wireless communication with the first medical device 24 and the second medical device 22a/22b; 
as best as understood, the remote interface 10 configured to provide a user interface (e.g. input keys or transmit/receive data) to/for the first medical device 24 and to/for the second medical device 22a/22b; 
wherein the remote interface 10 configured to receive user input 18 through a display screen 82, para [0049] and Figs. 1, 3, 6., 11A-11B.
Note: the remote interface 10 configured to receive user input through a touch screen (as modified by Yodfat’050 below). 
Reinke states in para [0027] that: these user devices (e.g. the user devices comprising a plurality of diabetes devices 20; wherein the diabetes devices 20 include blood glucose measuring device These user devices transmit generated data to the portable device 10 (remote interface 10).  Since the user devices, e.g. insulin pump 24 and the remote interface 10 are communicating to each other; in other words, the remote interface 10 and the first medical device 24 (insulin pump 24) must go through a pairing mode so that the remote interface and the first medical device communicate with each other to pair (for transmitting/receiving data in between the two devices, e.g., the remote interface & the insulin pump).
As best as understood, as seen in Fig. 1, the first medical device 24 and the remote interface 10 communicate to each other, for example: insulin dosage date provided by an insulin pump 24 (the first medical device) being transmitted to the portable device 10 (the remote interface 10), para [0031].  In other words, the first medical device 24 and the remote interface 10 are in pairing mode (or exchange/handshake mode) and both the devices are in communicate to each other.  
Reinke does not disclose that the remote interface 10 comprising: a touch screen display; a user confirmation of the pairing; a charging device configured to receive at least the first medical device and the remote interface, wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface.
Modification the user interface includes a touch screen:
Yodfat’050 discloses a remote control unit 1008 comprising: an input means 2030 such as a touch-screen for entering data information, para [0107].
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a touch screen in the remote control, as taught by Yodfat’050, in order to improve input device capable of input date information.
Note: as mentioned above, Reinke discloses that the remote interface 10 configured to receive user input 18 through a display screen 82.  Yodfat’050 discloses that the touch screen provided in the remote interface.  Therefore, Reinke in view of Yodfat’050 discloses that the remote interface configured to receive user input through a touch screen.
Modification the user confirmation of the pairing in between the remote interface and the first medical device:

 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining an user confirmation of pairing in between the two devices, as taught by Bryant, in order to inform or confirm to an user that the two pairing devices have been found successfully. 
Modification the medical device system in Reinke comprising: a charging device, as required in the claim 1. 
Yodfat’824 discloses a medical system in Fig. 15 comprising:  a first medical device 10; a remote interface 40; a charging device 30 configured to receive at least the first medical device 10 (a unit 100a/100b is a part of the first medical device 10) and the remote interface 40; wherein the charging device configured to recharge a first medical battery 240 (in Figs. 13a-13b); and wherein the charging device 30 configured to recharge an interface battery (via connectors 3955 & 42 in Fig. 15a).
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a charging device (e.g. wherein the charging device is configured to receive the first medical device and a remote control; wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface), as taught by Yodfat’824, in order to allow more than one handheld electronic medical devices being recharged battery at same time. 
Regarding claims 2, Reinke discloses that wherein the first medical device 24 is an infusion pump.  
Regarding claim 3, both Yodfat’050 & Yodfat’824 discloses that the first medical device (infusion pump) further comprising at least one disposable portion (needle, cannula or element 2 in Yodfat’050 & Yodfat’824) and at least two reusable portions (1 in Yodfat’050 & 100a/b in Yodfat’824), each of the two reusable portions configured to connect to the at least one disposable portion.  Therefore, a person in 
Regarding claim 4, Yodfat’824 discloses that wherein the charging device 30 configured to receive at least one of the at least two reusable portions 100a/100b of the first medical device 10.  
Regarding claim 5, wherein the second medical device 22a & 22b is a continuous glucose monitor system comprising at least one transmitter 22a wherein the at least one transmitter 22a in wireless communication with the remote interface, see Fig. 1.  
Regarding claim 6, further comprising a third medical device 23 in wireless communication with the remote interface 10.  
Regarding claims 7-8, wherein the remote interface 10 configured to provide a user interface to the third medical device 23; wherein the third medical device 23 is a blood glucose meter.  The remote interface 10 and third medical device 23 are communicating with each other in both directions via wireless. The blood glucose meter 23 transmits each blood glucose test result date to the remote interface 10, para [0031].  
Regarding claim 9, Reinke discloses that a communication circuit 16 is configured to communicate using wireless communication protocols such as Bluetooth, USB, and/or proprietary wireless communication protocol, para [0026].  Beside the wireless communication protocol listed above, it is well-known in the art that the radio frequency communication is being used in wireless communication for benefits of quick and easy wireless connectivity. 
Regarding claim 10, as mentioned in claim 9 above, wireless communication protocols such as Bluetooth, USB.  It is known that the Bluetooth or USB is a near field communication.  Therefore, the wherein the first medical device 24 and the remote interface 10 are paired by using near field communication.  
Regarding claim 11, Reinke discloses that wherein the remote interface 10 further comprising at least one camera, para [0043].  

Claims 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinke et al. (US 2011/0124996) in view of Jennewine et al. (US 2009/0171269), Yodfat et al. (US 2011/0106050), Bryant, Jr et al. (US 2009/0254037), and Yodfat et al. (US 2011/0009824).
Regarding claim 12, Reinke discloses a medical device system in Fig. 1 comprising: 
a first medical device (infusion pump 24); 
a second medical device 22a/22b (or 23); 
a remote interface 10 in wireless communication with the first medical device 24 and the second medical device 22a/22b; 
as best as understood, the remote interface 10 configured to provide a user interface (e.g. input keys or transmit/receive data) to/for the first medical device 24 and to/for the second medical device 22a/22b (or 23); 
wherein the remote interface 10 configured to receive user input 18 through a display screen 82, para [0049] and Figs. 1, 3, 6., 11A-11B.
Note: the remote interface 10 configured to receive user input through a touch screen (as modified by Yodfat’050 below). 
Reinke states in para [0027] that: these user devices (e.g. the user devices comprising a plurality of diabetes devices 20; wherein the diabetes devices 20 include blood glucose measuring device 22a/22b; blood glucose meter 23, insulin pump 24...).  These user devices transmits generated data to the portable device 10 (remote interface 10).  Since the user devices, e.g. insulin pump 24 and the remote interface 10 are communicating to each other; in other words, the remote interface 10 and the first medical device 24 (insulin pump 24) must have go through a pairing mode so that the remote interface and the first medical device communicate with each other to pair (for transmitting/receiving data in between the two devices, e.g., the remote interface & the insulin pump).
As best as understood, as seen in Fig. 1, the first medical device 24 and the remote interface 10 communicate to each other, for example: insulin dosage date provided by an insulin pump 24 (the first medical device) being transmitted to the portable device 10 (the remote interface 10), para [0031].  In other words, the first medical device 24 and the remote interface 10 are in pairing mode (exchange/handshakes mode) and both the devices are in communicate to each other.  

a) Modification the second medical device in wireless communication with the first medical device:
Jennewine discloses a medical device system comprising: a first medical device 120; a second medical device 110 in wireless communication with the first medical device 120, (para [0021], the analyte monitoring system 110 (the second medical device), the fluid delivery device 120 (the first medical device) configured to communication over a wireless data communication).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining first and second medical devices being communicated to each other, as taught by Jenewine, for the benefit of exchanging date or information in between the first and second medical devices. 
b) Modification the user interface includes a touch screen:
Yodfat’050 discloses a remote control unit 1008 comprising: an input means 2030 such as a touch-screen for entering data information, para [0107].
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a touch screen in the remote control, as taught by Yodfat’050, in order to improve input device capable of input date information.
Note: as mentioned above, Reinke discloses that the remote interface 10 configured to receive user input 18 through a display screen 82.  Yodfat’050 discloses that the touch screen provided in the remote interface.  Therefore, Reinke in view of Yodfat’050 discloses that the remote interface configured to receive user input through a touch screen.
c) Modification the user confirmation of the pairing in between the remote interface and the first medical device:

 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining an user confirmation of pairing in between the two devices, as taught by Bryant, in order to inform or confirm to an user that the two pairing devices have been found successfully. 
d) Modification the medical device system in Reinke comprising: a charging device, as required in the claim 12. 
Yodfat’824 discloses a medical system in Fig. 15 comprising:  a first medical device 10; a remote interface 40; a charging device 30 configured to receive at least the first medical device 10 (a unit 100a/100b is a part of the first medical device 10) and the remote interface 40; wherein the charging device configured to recharge a first medical battery 240 (in Figs. 13a-13b); and wherein the charging device 30 configured to recharge an interface battery (via connectors 3955 & 42 in Fig. 15a).
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a charging device (e.g. wherein the charging device is configured to receive the first medical device and a remote control; wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface), as taught by Yodfat’824, in order to allow more than one handheld electronic medical devices being recharged battery at same time. 
Regarding claims 13, Reinke in view of Jennewine, Yodfat’050, Byrant and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the first medical device 24 is an infusion pump.  
Regarding claim 14, Reinke in view of Jennewine, Yodfat’050, Byrant and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention.  Both Yodfat’050 & Yodfat’824 discloses that the first medical device (infusion pump) further comprising at least one disposable portion (needle, 
Regarding claim 15, Reinke in view of Jennewine, Yodfat’050, Byrant and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Yodfat’824 discloses that wherein the charging device 30 configured to receive at least one of the at least two reusable portions 100a/100b of the first medical device 10.  
Regarding claim 16, Reinke in view of Jennewine, Yodfat’050, Byrant and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the second medical device 22a/22b comprising a continuous glucose monitor system comprising at least one transmitter.  As discussed in the claim 12 above, Jennewine discloses the first and second medical devices is communicating to each other via wireless communication link.  Therefore, Reinke in view of Jennewine discloses that the continuous glucose monitor system comprises the at least one transmitter wherein the at least one transmitter in wireless communication with the first medical device 24.  
Regarding claim 17, Reinke in view of Jennewine, Yodfat’050, Byrant and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the second medical device 23 comprising a blood glucose meter; wherein the blood glucose meter communicates with the remote interface via wireless link in both ways.  Therefore, the blood glucose meter 23 comprising at least one transmitter. 
Reinke does not disclose that the blood glucose meter 23 in wireless communication with the first medical device 24 (the infusion pump).  As discussed in the claim 12 above, Jennewine discloses that the analyte monitoring system 100 is in wireless communication with the first medical device 120.  It is well-known in the art that the analyte monitoring system is as a blood glucose meter.  Therefore, Reinke in view of Jennewine discloses that the blood glucose meter 23 in wireless communication with the first medical device 24. 
Regarding claim 18, Reinke in view of Jennewine, Yodfat’050, Byrant and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention. Reinke discloses that a communication proprietary wireless communication protocol, para [0026].  It is well-known that the Bluetooth or USB is a near field communication.  Therefore, the wherein the first medical device 24 and the remote interface 10 are paired by using near field communication.  
Regarding claim 19, Reinke in view of Jennewine, Yodfat’050, Byrant and Yodfat‘824 discloses all claimed subject matter as required in the claimed invention.  As mentioned in claim 12 above, Reinke in view of Jennewine discloses that the first medical device 24 (infusion pump) and the second medical device 22a/b (or 23) are paired.  Jennewine also discloses that a wireless data communication link such as RF communication link, Bluetooth communication link, or any other type of suitable wireless communication connection between two or more electronic devices, para [0021].  It is noted that the RF communication or Bluetooth communication is a near field communication. Therefore, Reinke in view of Jennewine discloses that wherein the first medical device and the second medical device are paired using near field communication.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior arts of record fails to teach or suggest a remote interface and a first medical device having a pairing mode, user confirmation of pairing and sole communication of the firs medical device with the remote interface when not in the pairing mode. 
In response, the new prior art Byrant clearly discloses the limitation above.  Please see the rejection above for more details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783